--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

STOCK EXCHANGE AGREEMENT


           This STOCK EXCHANGE AGREEMENT (the “Agreement”) is entered into and
made effective as of the 30th day of December, 2010 by and between BWI Holdings,
Inc., a company incorporated pursuant to the laws of the State of Nevada
(hereinafter “BWI”); Aquasil Inc., a company incorporated pursuant to the laws
of the State of New York (hereinafter “AQUASIL”); and Ilia Khassidov, the sole
shareholder of AQUASIL and an individual residing in 380 Lexington Avenue, 17th
Floor New York, New York 10168 (hereinafter the “AQUASIL Shareholder”).
 
 
WHEREAS BWI is a Nevada company, and a reporting issuer with the Securities and
Exchange Commission (the “SEC”), whose shares are quoted on the OTCQB under the
symbol “BWIH”), having an office address of 3915 61st Ave S.E., Calgary,
Alberta, Canada T2C 1V5;


WHEREAS AQUASIL is a New York corporation having a registered office address of
_________;


WHEREAS AQUASIL has entered into that certain license agreement dated October
25, 2010 (the “License Agreement”) with Khasid ICT, a corporation organized
under the laws of Tajikistan (“KHASID”), pursuant to which KHASID as the sole
and exclusive owner of all formula ownership rights to that certain formula
serial no. ROSS TJ 72 N00422 (the “Formula”) granted to AQUASIL all right, title
and interest in and to the Formula;


WHEREAS AQUSAIL desires to grant to BWI all of its right, title and interest in
and to the Formula as evidenced by the License Agreement;


WHEREAS the AQUASIL Shareholder is the sole shareholder and holds of record an
aggregate of  100 shares of common stock of AQUASIL, which represents 100% of
the total issued and outstanding shares of AQUASIL;


WHEREAS BWI wishes to acquire the 100 shares of common stock of AQUASIL from the
AQUASIL Shareholder (which represents 100% of the total issued and outstanding
shares of AQUASIL), in exchange for the issuance to the AQUASIL Shareholder of
an aggregate 70,000,000 shares of the common stock of  BWI all upon the terms,
provisions and conditions set forth herein; and


WHEREAS, BWI, AQUASIL and the AQUASIL Shareholder (collectively the “Parties”)
desire to memorialize in writing the terms, provisions and conditions of the
Acquisition, the Share Exchange and certain matters relating thereto.


           NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the Parties hereto
agree as follows:


ARTICLE I
DEFINITIONS


1.01.  
The following terms shall have the following respective meanings:



(a)  
“Applicable Securities Laws” means applicable securities laws in all
jurisdictions relevant to the transfer of the shares of BWI to  the AQUASIL
Shareholder pursuant to the terms of this Agreement, including but not limited
to, the federal and state securities legislation of the United States, including
the Securities Act, as applicable;


 
1

--------------------------------------------------------------------------------

 
 
(b)  
“Licensing Rights” shall mean the exclusive, sub-licensable, assignable,
royalty-bearing license to use the Formula “ROSS TJ. 72 N00422 for the purpose
of selling the licensed products, as defined, throughout the world between
AQUASIL and KHASID;



(c)  
“Trademark” shall mean all right, title, and interest in the registered trade
mark “Mineral Silver Water”, as owned by KHASID and sold, assigned, transferred
and conveyed, including all goodwill associated therewith and all rights of
action, powers and benefits arising therefrom, to AQUASIL , its successors and
assigns, on October 25, 2010; and



(d)  
“Closing Date” shall mean on or before December 31, 2010 or any other date that
BWI, AQUASIL and the AQUASIL Shareholder hereto agree to in writing;



(e)  
“Securities Act” means the United States Securities Act of 1933, as amended.



ARTICLE II
SHARE EXCHANGE




2.01           Share Exchange.  Based upon the terms and subject to the
conditions of this Agreement, including but not limited to  those terms defined
in Items 2.01, 2.02 and 2.03 detailed above, on the Closing Date, the AQUASIL
Shareholder shall sell his shares of AQUASIL representing the total issued and
outstanding shares of AQUASIL (the “AQUASIL Shares”), in exchange for the
issuance of 70,000,000 shares of restricted common stock of BWI (the “BWI
Shares”).


2.04           Closing.  The closing shall occur on the Closing Date at 12:00
noon (MT) at the offices of AQUASIL or such other place as may be agreed to
amongst the Parties.  At the Closing, the AQUASIL Shareholder shall deliver his
stock certificates representing the AQUSIL Shares, properly endorsed for
transfer to BWI, and BWI shall deliver the BWI Shares to the AQUASIL
Shareholder.  AQUASIL shall further deliver to BWI  an assignment of its right,
title and interest in and to the License Agreement regarding the Formula. At the
Closing, AQUASIL, BWI and the AQUASIL Shareholder shall deliver any and all
other documentation required of them elsewhere in this Agreement.


2.05           Resale Restrictions.  The Parties to this Agreement agree to
abide by all applicable resale restrictions and hold periods imposed by
Applicable Securities Laws.




ARTICLE III
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF BWI


3.01           Organization and Standing of BWI.  BWI is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada.  BWI has full requisite corporate power and authority to carry on its
business as it is now being conducted, and to own, operate, and lease the
properties now owned, operated, or leased by it.  BWI is duly authorized and
qualified to carry on its business in the manner as now conducted in
jurisdiction in which authorization and qualification is required.  BWI will
make available to AQUASIL and the AQUASIL Shareholder true, correct and complete
copies of the contents of its minute book, which is accurate in all respects and
set forth fully and fairly all of BWI’s transactions.


3.02           Capitalization of BWI.  The authorized capital stock of BWI
currently consists 100,000,000 shares of common stock, as of the date of this
Agreement, of which a total of 9,498,063 shares are issued and outstanding.
Simultaneously with the
 
2

--------------------------------------------------------------------------------

 
Closing, BWI shall file an information statement with the Securities and
Exchange Commission together with shareholders’ consent authorizing an amendment
to the articles of incorporation of BWI to increase its authorized capital stock
to 500,000,000 shares of common stock and to change the name of BWI to “Aquasil
International Inc.”  The shares of common stock issued and outstanding prior to
the consummation of the transactions under this Agreement are duly and validly
authorized and issued and are fully paid and non-assessable, and were not issued
in violation of the pre-emptive rights of any current or former shareholder.  No
option, warrant, call, subscription, convertible security, or commitment of any
kind obligating BWI to issue any common stock exists, with the exception of
those detailed on Schedule C appended hereto.  There is not any compensation
plan applicable to any of the officers, directors, or employees of BWI under
which compensation accrued or payable is determined, in whole or in part, by
reference to common stock.  Notwithstanding the transactions contemplated by
this Agreement, there are no agreements or commitments obligating BWI to acquire
any common stock.


3.03           Subsidiaries and Other Ventures.  BWI has no subsidiaries or
affiliated corporations, and owns no capital stock, bond, or other security of,
or has any equity or proprietary interest in, any corporation, partnership,
joint venture, trust, or unincorporated association.


3.04           Capacity to Enter into Agreement.  BWI has full right, power and
authority to execute and deliver this Agreement and all other agreements,
documents and instruments to be executed in connection herewith and perform such
its or his obligations hereunder and thereunder.  The execution and delivery by
BWI of this Agreement and all other agreements, documents and instruments to be
executed in connection herewith have been duly authorized. When this Agreement
and all other agreements, documents and instruments to be executed by BWI, this
Agreement and such other agreements, documents and instruments will constitute
the valid and binding agreements of BWI and enforceable against BWI in
accordance with their respective terms.
 
3.05           Valid Issuance.  The shares of common stock to be issued pursuant
to this Agreement are duly and validly authorized and will (when issued) be duly
and validly authorized and fully paid and non-assessable, and will not be issued
in violation of the pre-emptive rights of any current shareholder.


3.06           Consents and Approvals.  The execution, delivery and performance
of this Agreement and the completion of the transactions contemplated herein do
not require BWI to obtain any consent, approval any person or entity necessary
in connection with the execution, delivery, or performance of this Agreement by
BWI, except for the agreement of the Debt Settlement Creditors and the Note
Holders, which approvals shall be provided at or prior to Closing.


3.07           No Conflict.  The execution, delivery and performance of this
Agreement and the completion of the transactions contemplated herein will not:


(a)  
violate any provisions of the Articles or Certificate of Incorporation, By-laws
or other charter or organizational document of BWI;



(b)  
violate, conflict with or result in any modification of the effect of, otherwise
give any other contracting party the right to terminate, or constitute (or with
notice or lapse of time or both, constitute) a default under, any contract or
agreement to which BWI is a party to by or to which BWI or any of its respective
assets or properties may be bound or subject;



(c)  
violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon or any
agreement with, or condition imposed by, any governmental or regulatory body,
foreign or domestic, binding upon BWI or upon shares of BWI or the properties or
business of BWI;



(d)  
violate any statute, law or regulation of any jurisdiction as such statute, law
or regulation relates to BWI; or

 
 
3

--------------------------------------------------------------------------------

 

 
(e)  
result in the breach of any of the terms or conditions of, constitute a default
under, or otherwise cause an impairment of, any permit or license.



3.08           SEC Filings and Financial Statements.  BWI is required to file
all forms, reports, statements and other documents required to be filed with the
U.S. Securities and Exchange Commission as a reporting issuer, including,
without limitation, all proxy statements relating to meetings of shareholders
(whether annual or special), all Reports on Form 10-K, Form 10-Q and Form 8-K
and all Registration Statements (all such filings being referred to hereinafter
as the "SEC Reports").  The SEC Reports (i) were prepared in all material
respects in accordance with the requirements of the Securities Act of 1933 as
amended, and the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder applicable to such SEC Reports and (ii) did not at the
time they were filed and (with respect to registration statements) as of their
effective dates, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  The financial statements as filed with the SEC on
Form 10-K (the "Financial Statements") fully and fairly set forth the financial
position of BWI as of the dates thereof and the results of operations for the
periods indicated and have been prepared in accordance with accounting
principles applied on a consistent basis.  There is no basis for the assertion
of any liabilities or obligations, either accrued, absolute, contingent, or
otherwise, which might adversely affect BWI, or the value, use, operation or
enjoyment of the assets of BWI and which is not expressly set forth on the
balance sheet of BWI as of September 30, 2010 (the "Balance Sheet").  BWI is not
a party to or bound either absolutely or on a contingent basis by any agreement
of guarantee, indemnification, assumption or endorsement or any like commitment
of the obligations, liabilities or indebtedness of any other person (whether
accrued, absolute, contingent or otherwise).


3.09           Absence of Certain Changes and Events.  Since the date of the
Balance Sheet, there has not been:


(a)           
Financial Change.  Any adverse change in the financial condition, operations,
business prospects, employee relations, customer relations, assets, liabilities
(accrued, absolute, contingent, or otherwise) or income of BWI, or the business
of BWI, from that shown on the Financial Statements or reported on Form 10-K or
10-Q;



 
(b)
Dividends, Etc.  Any declaration, setting aside, or payment of any dividend or
other distribution in respect of the capital stock of BWI, or any direct or
indirect redemption, purchase, or any other acquisition of any such stock;



 
(c)
Incurrence of Debt.  Any borrowing of, or agreement to borrow any funds or any
debt, obligation, or liability (absolute or contingent) incurred by BWI (whether
or not presently outstanding) except current liabilities incurred, and
obligations under agreements entered into in the ordinary course of business;



 
(d)
Creation of Liens.  Any mortgage, pledge, lien, security interest, charge, claim
or other encumbrance created on or in any of BWI’s properties or assets, except
liens for current taxes not yet due and payable;



 
(e)
Assets.  Any sale, assignment, or transfer of BWI’s assets, except in the
ordinary course of business, any cancellation of any debts or claims owed to
BWI, any capital expenditures or commitments therefor exceeding in the aggregate
$25,000.00, any damage, destruction or casualty loss exceeding in the aggregate
$25,000.00 (whether or not covered by insurance), or any charitable
contributions or pledges;



 
(f)
Material Contracts.  Any amendment or termination of any contract, agreement,
license, or arrangement to which BWI is or was a party or to which any
properties or assets of BWI are or were subject, which amendment or termination
has had, or may be reasonably expected to have, an adverse effect on the
financial condition, properties, assets, liabilities (accrued, absolute,
contingent, or otherwise), or income of BWI or the business of BWI; or


 
4

--------------------------------------------------------------------------------

 


 
(g)
Other Material Changes.  Any other material transaction by BWI outside the
ordinary course of business or any other event or condition pertaining to, and
adversely affecting the operations, assets, liabilities (accrued, absolute,
contingent, or otherwise) or income of BWI, or the business of BWI.



3.10           Options or Other Rights.


(a)  
Other than those Options disclosed on Schedule C there is no outstanding right,
subscription, warrant, call, unsatisfied preemptive right, option, contract or
other agreement of any kind to purchase or otherwise to receive from BWI any of
the outstanding, unauthorized or treasury shares of the common stock of BWI,
other than those disclosed in this Agreement; and



(b)  
There is no outstanding security of any kind convertible into any common shares
of BWI, and, except as aforesaid, there is no outstanding contract or other
agreement to purchase, redeem or otherwise acquire any shares of BWI, other than
those disclosed in this Agreement.

 
3.11           Contracts.  Other than those disclosed herein, BWI is not a party
to any written or oral lease, contract, agreement, arrangement or commitment,
whether or not made in the ordinary course of business, that either (a) involves
or may involve aggregate payments by of BWI exceeding $25,000.00 per year; (b)
is not by its terms terminable by BWI without premium or penalty within 60 or
fewer days notice, or (c) otherwise materially adversely affect or, to the
knowledge of BWI, might materially adversely affect the financial condition,
property, assets, liabilities (accrued, absolute, contingent, or otherwise), or
revenues, of business heretofore conducted by BWI.  All leases, contracts,
agreements, arrangement or commitments to which BWI  is a party are in good
standing, valid, and effective.  There is not, under any such lease, contract,
agreement, arrangement or commitment, any existing or prospective default or
event of default by BWI or event which with notice or lapse of time, or both
would constitute a default and in respect to which BWI has not taken adequate
steps to prevent a default from occurring; and, to the knowledge of BWI, no
other party to any such lease, contract, agreement, arrangement or commitment,
is in default or breach thereof nor has any event occurred which with notice or
lapse of time would constitute a breach or default of any of such lease,
contract, agreement, arrangement or commitment.


3.12           Litigation.  There is no pending suit, action, or legal,
administrative, arbitration, or other proceeding or governmental investigation
to which BWI is a party or which adversely affects or might adversely affect
BWI.  BWI is not in default with respect to any judgment, order, writ,
injunction, decree, or award applicable to it of any court or other governmental
instrumentality or arbitrator.  There is no action, suit, proceeding, or claim
pending or, to the knowledge of BWI, threatened against BWI by persons not a
party to this Agreement wherein an unfavorable decision, ruling, or finding
would render unlawful or otherwise adversely affect the consummation of the
transactions contemplated by this Agreement.


3.13           Compliance with Law.  BWI is not in violation of, or in default
with respect to, or in alleged violation of or alleged default with respect to,
any applicable law, rule, regulation, permit, or any writ or decree of any court
or any governmental commission, board, bureau, agency, or instrumentality,
including without limitation, any laws, ordinances, rules, regulations, permits,
or orders relating to the business of BWI, or the business operations and
practices, health and safety, and employment practices of BWI.  BWI is not
delinquent with respect to any report required to be filed with any governmental
commission, board, bureau, agency, or instrumentality, or with any trade
association or certification organization that has in the past certified or
endorsed the business of BWI.  BWI is not delinquent with respect to any reports
required by private covenants or agreements to which it is a party.

 
5

--------------------------------------------------------------------------------

 
3.14           Taxes.  Complete, proper and accurate federal, state and other
appropriate jurisdictional tax returns have been timely filed with appropriate
governmental agencies by BWI for each period for which any returns were
due.  All taxes shown by such returns to be due and payable have been timely
paid.  No extension of time or waiver of any statute of limitations with respect
to federal, state, or other political subdivision income or other tax for any
period, is currently in effect.  BWI has not received any notice of deficiency
or assessment issued or proposed deficiency or assessment by any taxing
authority.  There is no pending audit or inquiry of BWI.


3.15           Officers, Directors and Key Employees.  At Closing all contracts
with Officers, Directors and Key Employees of BWI shall be terminated and BWI
shall have no further contractual obligations.


3.16           Brokerage.  No broker or finder has acted, directly or
indirectly, for BWI nor has BWI incurred any finder’s fee or other commission,
in connection with the transactions contemplated by this Agreement.


3.17           Transactions with Affiliated Parties.  There are no transactions
currently engaged in between BWI and any party affiliated with BWI (other than
transactions inherent in the normal capacities of shareholders, officers,
directors, or employees).


3.18           Untrue Statements.  This Agreement, the schedules and exhibits
hereto, and all other documents and information furnished by BWI or its
representatives pursuant hereto or in connection herewith do not include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements made herein and therein not misleading or otherwise.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF AQUASIL AND AQUASIL SHAREHOLDER


4.01              Corporate Organization and Good Standing.  AQUASIL  is duly
organized, validly existing, and in good standing under the laws of the State of
New York and is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification.


4.02              Corporate Authority.  AQUASIL has all requisite corporate
power and authority to own, operate and lease its properties, to carry on its
business as it is now being conducted and to execute, deliver, perform and
conclude the transactions contemplated by this Agreement and all other
agreements and instruments related to this Agreement.


4.03              Authorization.  Execution of this Agreement has been duly
authorized and approved by AQUASIL and the AQUASIL Shareholder.

 
6

--------------------------------------------------------------------------------

 
4.04             Capitalization.
 
(1)    The authorized capital stock of AQUASIL consists of 200 shares common
stock, no par value. At December 29, 2010, (i) 100 shares of common stock of
AQUASIL are issued and outstanding, all of which are duly authorized, validly
issued, fully paid and non-assessable and none of which were issued in violation
of any preemptive rights; (ii) no shares of AQUASIL were reserved for issuance
upon the exercise of outstanding options, warrants or other rights to purchase
shares; and (iii) no shares of AQUASIL stock were held in the treasury of
AQUASIL.  Except as set forth above, as of the date hereof, no shares or other
voting securities of AQUASIL are issued, reserved for issuance or outstanding
and no shares or other voting securities of AQUASIL shall be issued or become
outstanding after the date hereof.  There are no bonds, debentures, notes or
other indebtedness or securities of AQUASIL that have the right to vote (or that
are convertible into, or exchangeable for, securities having the right to vote)
on any matters on which stockholders of AQUASIL may vote.
 
(2)           AQUASIL has no contract or other obligation to repurchase, redeem
or otherwise acquire any shares of Aquasil stock, or make any investment (in the
form of a loan, capital contribution or otherwise) in any other Person.  There
are no outstanding subscriptions, options, warrants, puts, calls, rights,
exchangeable or convertible securities or other commitments or agreements of any
character relating to the issued or unissued shares or other securities of
AQUASIL.  None of the outstanding equity securities or other securities of
AQUASIL was issued in violation of the Securities Act of 1933 or any other legal
requirement.
 
4.05           Litigation.  To the knowledge of AQUASIL, there are no pending,
threatened, or existing litigation, bankruptcy, criminal, civil, or regulatory
proceeding or investigation, threatened or contemplated against AQUASIL.
 
4.06           Financial Statements.  (i) AQUASIL has furnished or made
available to BWI, or will make available to BWI prior to the Closing Date, true
and complete copies of the financial statements of AQUASIL (the “AQUASIL
Financial Statements”), and AQUASIL shall furnish or make available to BWI true
and complete copies of AQUASIL's financial statements for all monthly periods
ending after its most recent fiscal year up to and including the Closing Date.
 
                                                 (ii) The AQUASIL Financial
Statements were prepared in accordance with  GAAP or the equivalent applied on a
basis consistent throughout the periods indicated (except as otherwise stated in
such financial statements, including the related notes, and except that, in the
case of unaudited statements for the subsequent quarterly periods referenced
above, such unaudited statements fairly present in all material respects the
consolidated financial condition and the results of operations of Buyer as at
the respective dates thereof and for the periods indicated therein (subject, in
the case of unaudited statements, to year-end audit adjustments).
 
4.07           Absence of Certain Changes or Events. Since the end of its most
recent fiscal year and to the date of this Agreement, (i) AQUASIL has, in all
material respects, conducted its business in the ordinary course consistent with
past practice; (ii) there has not occurred any change, event or condition that
is or would reasonably be expected to result in a material adverse effect; and
(iii)  AQUASIL has not taken and will not take any of the actions that AQUASIL
has agreed not to take from the date hereof through the Closing.
 
4.08           Undisclosed Liabilities. AQUASIL has no material obligations or
liabilities of any nature (whether accrued, matured or unmatured, fixed or
contingent or otherwise) other than (i) those set forth or adequately provided
for in the consolidated balance sheet (and the related notes thereto) of AQUASIL
as of the end of the most recent fiscal year  included in the AQUASIL Financial
Statements, (ii) those incurred in the ordinary course of business consistent
with past practice since the end of the most recent fiscal year  and (iii) those
incurred in connection with the execution of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
4.09   Legal Proceedings.  AQUASIL is not a party to any, and there is no
pending or, to the knowledge of AQUASIL, threatened, legal, administrative,
arbitral or other proceeding, claim, action or governmental or regulatory
investigation of any nature against AQUASIL, or any of its officers or directors
which, if decided adversely to AQUASIL, would, individually or in the aggregate,
be material to AQUASIL. There is no injunction, order, judgment or decree
imposed upon AQUASIL, or any of its officers or directors, or the assets of
AQUASIL.
 
4.10           Taxes and Tax Returns.
 
(a) (i) AQUASIL has filed or caused to be filed all  federal, state, foreign and
local tax returns required to be filed with any tax authority; (ii) all such tax
returns are true, accurate, and complete in all material respects; (iii) AQUASIL
has paid or caused to be paid all taxes that are due and payable by any of such
companies, other than taxes which are being contested in good faith and are
adequately reserved against or provided for (in accordance with  GAAP) in the
AQUASIL Financial Statements, and (iv) AQUASIL does not have any material
liability for taxes for any current or prior tax periods in excess of the amount
reserved or provided for in the AQUASIL Financial Statements (but excluding, for
this Clause (iv) only, any liability reflected thereon for deferred taxes to
reflect timing differences between tax and financial accounting methods).
 
(b) No national, state, local or foreign audits, examinations, investigations,
or other formal proceedings are pending or, to AQUASIL’s knowledge, threatened
with regard to any taxes or tax returns of AQUASIL.  No issue has arisen in any
examination of the AQUASIL by any tax authority that if raised with respect to
any other period not so examined would result in a material deficiency for any
other period not so examined, if upheld.  Any adjustment of income taxes of
AQUASIL made in any examination that is required to be reported to the
appropriate national, state, local or foreign tax authorities has been so
reported.
 
(c) There are no disputes pending with respect to, or claims or assessments
asserted in writing for, any material amount of taxes upon Buyer, nor has
AQUASIL given or been requested in writing to give any currently effective
waiver extending the statutory period of limitation applicable to any tax return
for any period.
 
4.11           Compliance with Applicable Law and Regulatory Matters. AQUASIL
has complied with all applicable laws and regulations, and are not in violation
of, and have not received any written notices of violation with respect to, any
laws and regulations in connection with the conduct of their respective
businesses or the ownership or operation of their respective businesses, assets
and properties, except for such noncompliance and violations as would not,
individually or in the aggregate, be material.
 
AQUASIL has all licenses, permits, certificates, franchises and other
authorizations, including the Formula (collectively, the “Authorizations”)
necessary for the ownership or use of its assets and properties and the conduct
of its business, as currently conducted, and have complied with, and are not in
violation of, any Authorization.  All such Authorizations are in full force and
effect and there are no proceedings pending or, to the knowledge of AQUASIL,
threatened that seek the revocation, cancellation, suspension or adverse
modification thereof.
 
There are no governmental orders applicable to AQUASIL which have had a Material
Adverse Effect on AQUASIL.
 
4.12    Material Contracts. There are no material contracts of AQUASIL currently
in existence except as disclosed in a Schedule hereto.
 
4.13    Assets.  AQUASIL owns, leases or has the right to use all the properties
and assets necessary or currently used for the conduct of its businesses free
and clear of all liens of any kind or character.  All items of equipment
 
 
8

--------------------------------------------------------------------------------

 

and other tangible assets owned by or leased to AQUASIL and which are material
to the operations and business of AQUASIL are in good condition and repair
(ordinary wear and tear excepted).  In the case of leased equipment and other
tangible assets, AQUASIL holds valid leasehold interests in such leased
equipment and other tangible assets, free and clear of all liens of any kind or
character.
 
4.14     Environmental Liability.  AQUASIL is in compliance with all applicable
environmental laws.  To the knowledge of AQUASIL, there are no liabilities of
AQUASIL of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise arising under or relating to any environmental law
and, to the knowledge of AQUASIL, there are no facts, conditions, situations or
set of circumstances that could reasonably be expected to result in or be the
basis for any such liability.
 
4.15    Insurance.  AQUASIL has in full force and effect the insurance coverage
with respect to its business.  There is no claim pending under any of such
policies as to which coverage has been questioned, denied or disputed by the
underwriters of such policies.  All premiums due and payable under all such
policies have been paid, and AQUASIL is otherwise in compliance in all material
respects with the terms of such policies.  AQUASIL has no knowledge of any
threatened termination of, or material premium increase with respect to, any of
such policies.
 
4.16    Intellectual Property. AQUASIL has title to all intellectual
property  which is disclosed in a Schedule to this Agreement.
 
4.17    Interests of Officers and Directors. Except as disclosed herein, none of
the officers or directors of AQUASIL has any interest in any property, real or
personal, tangible or intangible, including intellectual property, used in or
developed by the business of AQUASIL, or in any supplier, distributor or
customer of AQUASIL, or any other relationship, contract, agreement, arrangement
or understanding with AQUASIL, except  for the normal ownership interests of a
shareholder and employee rights.
 
4.18    Broker’s Fees.   AQUASIL has not employed any broker or finder or
incurred any liability for any broker’s fees, commissions or finder’s fees in
connection with the transactions contemplated by this Agreement.
 
4.19    Certain Business Practices. No director, officer, agent or employee of
AQUASIL has (i) used any funds for unlawful contributions, gifts, entertainment
or other unlawful expenses relating to political activity on behalf of, or
purportedly on behalf of, or for the business of AQUASIL, or (ii) made any
unlawful payments to officials or employees of governmental entities or to
directors, officers or employees of foreign or domestic business enterprises.
 
4.20     Execution and Delivery.  This Agreement has been duly executed and
delivered by AQUASIL and by the AQUASIL Shareholder and thereby constitutes a
valid and binding agreement, enforceable against AQUASIL and the AQUASIL
Shareholder in accordance with its terms.


4.02      Consents and Approvals.  The execution, delivery and performance of
this Agreement and the completion of the transactions contemplated herein do not
require AQUASIL or the AQUASIL Shareholder to obtain any consent, approval or
action of, or make any filing with or give any notice to, any person or entity.


4.03      Title to Stock.


(a)  
The AQUASIL Shareholder has valid title to the AQUASIL Share free and clear of
all liens or encumbrances, including, without limitation, any community property
claim;


 
9

--------------------------------------------------------------------------------

 
(b)  
upon delivery of the AQUASIL Shares on the Closing Date, as herein provided, BWI
shall acquire good and marketable title thereto, free and clear of any lien,
including, without limitation, any community property claim;



4.04           Actions and Proceedings.


(a)  
there are no outstanding orders, judgments, injunctions, awards or decrees of
any court, governmental or regulatory body or arbitration tribunal against or
involving AQUASIL or any of the AQUASIL Shares held by the AQUASIL Shareholder;
and



(b)  
there are no actions, suits or claims or legal, regulatory, administrative or
arbitration proceedings pending or threatened against AQAUSIL or the AQUASIL
Shareholder or involving the AQUASIL Shares.





4.05           Brokerage.  No broker or finder has acted, directly or
indirectly, for AQUASIL or the AQUASIL Shareholder nor have AQUASIL or the
AQUASIL Shareholder incurred any finder’s fee or other commission, in connection
with the transactions contemplated by this Agreement




ARTICLE V
CONDITIONS PRECEDENT TO THE OBLIGATION OF AQUASIL AND KHASSIDOV TO CLOSE


The obligation of AQUASIL and the AQUASIL Shareholder to enter into and complete
the transactions contemplated by the Agreement is subject to BWI acting in
accordance with the provisions of this Agreement with respect to the termination
hereof, to the fulfillment on or before the Closing Date, of the following
conditions, any one or more of which may be waived by it, to the extent
permitted by law.


5.01.  
Representations and Covenants.



(a)  
The representations and warranties of BWI contained in this Agreement shall be
true and correct on and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date, except that any of such
representations and warranties that are given as of a particular date and relate
solely to a particular date or period shall be true as of such date or period;
and



(b)  
BWI shall have performed and complied with all covenants and agreements required
by this Agreement to be performed or complied with by it on or before the
Closing Date.



5.02.  
Governmental Permits and Approvals.



(a)  
all approvals, authorizations, consents, permits and licenses from governmental
and regulatory bodies required for the transactions contemplated by this
Agreement and to permit the business currently carried on by BWI to continue to
be carried on by BWI substantially in the same manner immediately following the
Closing Date shall have been obtained and shall be in full force and effect, and
BWI shall have been furnished with appropriate evidence, reasonably satisfactory
to it, of the granting of such approvals, authorizations, consents, permits and
licenses; and


 
10

--------------------------------------------------------------------------------

 

(b)  
there shall not have been any action taken by any court, governmental or
regulatory body then prohibiting or making illegal on the Closing Date the
transactions contemplated by this Agreement.



5.03
Conditions Subsequent.



(a)           Debt Settlement.  Subsequent to the Closing and the effective date
of the amendment to the Articles of Incorporation increasing the authorized
capital stock to 500,000,000 shares of common stock, BWI shall settle a total of
$______ of the outstanding debt on the balance sheet of BWI (the “Settlement
Debt”) with various creditors (the “Debt Settlement Creditors”) by way of the
issuance of up to 60,000,000 shares of common stock of BWI (the “Settlement
Shares”).


2.02           Debt Restructure.  Subsequent to the Closing and the effective
date of the amendment to the Artciels of Incorporation, BWI shall have
renegotiated a total of $________ of  the outstanding debt on the balance sheet
of BWI (the “Convertible Debt”) by way of convertible notes, (the “Convertible
Notes”) convertible into no more than 50,000,000 shares of common stock of BWI.


5.04           Third Party Consents.  All consents, permits and approvals
required to be obtained by BWI in connection with the performance by BWI of
their obligations under this Agreement shall have been obtained.


5.05           Litigation.  No action, suit or proceeding shall have been
instituted and be continuing or be threatened by any person to restrain, modify
or prevent the carrying out of the transactions contemplated hereby, or to seek
damages in connection with such transactions, or that has or could have a
material adverse effect on BWI.


5.06           No Change in Capitalization.  On the Closing Date, the
capitalization of BWI shall be as represented in Schedule A, which represents
the complete capitalization as at the Closing Date as per this Agreement, and
includes the intended allocation of all shares issued  or allocated to be issued
pursuant to this Agreement.


5.07           No Severance Payments.  No parties shall be entitled to severance
or change of control payments by BWI as a result of this Agreement being
performed.




ARTICLE VI
CONDITIONS PRECEDENT TO THE OBLIGATION OF BWI TO CLOSE


The obligation of the BWI to enter into and complete the transactions
contemplated by this Agreement, is subject, at BWI’s option acting in accordance
with the provisions of this Agreement with respect to the termination hereof, to
the fulfillment, on or before the Closing Date, of the following conditions, any
one or more of which may be waived by it, to the extent permitted by law.


6.01.           Representations and Covenants.


(a)  
The representations and warranties of AQUASIL and the AQUASIL Shareholder
contained in this Agreement shall be true and correct on and as of the Closing
Date with the same force and effect as though made on and as of the Closing
Date, except that any of such representations and warranties that are given as
of a particular date and relate solely to a particular date or period shall be
true as of such date or period; and



(b)  
AQUASIL and the AQUASIL Shareholder shall have performed and complied with all
covenants and agreements required by this Agreement to be performed or complied
with by it on or before the Closing Date.




 
11

--------------------------------------------------------------------------------

 


ARTICLE VII
CLOSING ARRANGEMENTS


7.01.           Closing Location.  The Closing will take place at 12:00 noon
(EST) on the Closing Date at the offices of AQUASIL or such other date or
location as the parties may agree to in writing.


7.02.           AQUASIL Closing Documents.


At the Closing, AQUASIL will tender to BWI:


 
(i)
copies of resolutions of the directors of AQUASIL in a form satisfactory to BWI,
acting reasonably, authorizing the transaction contemplated hereunder;



 
(ii)
an assignment of AQUASIL to BWI of its right, title and interest in and to the
License Agreement;



 
(iii)
share certificates, registered in the name of BWI representing the AQUASIL
Shares previously held of record by the AQUASIL Shareholder; and



 
(iv)
a copy of the share issuance order of AQUASIL showing BWI as the registered
owner of the AQUASIL Shares.



7.03           BWI Closing Documents.


At the Closing, BWI will tender to AQUASIL:


 
(i)
copies of resolutions of the directors of BWI in a form satisfactory to AQUASIL,
acting reasonably, authorizing the transaction contemplated hereunder;



 
(ii)
share certificates, registered in the name of the AQUASIL Shareholder
representing the BWI Shares; and



(iii)          
a copy of the share issuance order of BWI showing the AQUASIL Shareholder as the
registered owner of the BWI Shares;



(iv)         
the resignation of Jim Can as a director and officer of BWI;



(v)          
a board resolution appointing the AQUASIL Shareholder as the President/Chief
Executive Officer and a director of BWI;



 
(vi)
a copy of the board resolution of BWI showing the issuance of the Settlement
Shares;



 
(vii)
copies of the Convertible Notes evidencing the transactions as required herein.




 
12

--------------------------------------------------------------------------------

 

ARTICLE VIII
TERMINATION


8.01           Termination by AQUASIL and the AQUASIL Shareholder. This
Agreement and the transactions contemplated hereby may be terminated at
AQUASIL’s or the AQUASIL Shareholder’s sole election prior to Closing by AQUASIL
or the AQUASIL Shareholder giving written notice to BWI of such election to so
terminate in any of the following instances:


(a)  
if any conditions set forth in Article V are not satisfied in any respect or
waived AQUASIL  and the AQUASIL Shareholder on or before the Closing Date or if
the Closing has not occurred 12:00 noon (EST) on the Closing Date, other than
due to a breach of this Agreement by AQUASIL or the AQUASIL Shareholder; or

(b)  
if any proceeding seeking to restrain, prohibit or declare illegal, or seeking
substantial damages from AQUASIL or the AQUASIL Shareholder in connection with,
the transactions contemplated by this Agreement has been brought by or before
any federal, state or local court or governmental agency or instrumentality, and
such action has not been dismissed before 12:00 noon (EST) on the Closing Date.



Notwithstanding that Section 8.01(a) permits AQUASIL or the AQUASIL Shareholder
to terminate this Agreement, upon the occurrence of the instance described in
Section 8.01 (a) which permits AQUASIL or the AQUASIL Shareholder to terminate
this Agreement, AQUASIL or the ACQUSAIL Shareholder may, in lieu of terminating
this Agreement, seek to enforce this Agreement and their respective rights under
this Agreement.


8.02           Termination by BWI.  This Agreement and the transactions
contemplated hereby may be terminated at the sole election of BWI prior to
Closing by BWI giving written notice to AQUASIL and the AQUASIL Shareholder of
BWI's election to so terminate in any of the following instances:


(a)  
If any of the conditions set forth in Article VI are not satisfied in any
respect or waived by BWI on or before the Closing Date, or if the Closing has
not occurred before 12:00 noon (EST) on the Closing Date, other than due to a
breach of this Agreement by BWI; or



(b)  
if any proceeding seeking to restrain, prohibit or declare illegal, or seeking
substantial damages from AQUASIL or the AQUASIL Shareholder in connection with,
the transactions contemplated by this Agreement has been brought by or before
any federal, state or local court or governmental agency or instrumentality, and
such action has not been dismissed before 12:00 noon (EST) on the Closing Date.





ARTICLE IX
SURVIVAL AND INDEMNITY


9.01           Survival of Representations and Warranties.  All of the
representations and warranties made by the parties hereto in this Agreement or
pursuant hereto, shall be continuing and shall survive the closing hereof and
the consummation of the transactions contemplated hereby, notwithstanding any
investigation at any time made by or on behalf of any party hereto.


9.02           Indemnification by BWI. BWI shall protect, indemnify and hold
AQUASIL or the AQUASIL Shareholder harmless from any and all demands, claims,
actions, causes of actions, lawsuits, proceedings, judgments, losses, damages,
injuries, liabilities, obligations, expenses and costs (including costs of
litigation and attorneys' fees), arising from any breach of any agreement,
representation or warranty made by BWI in this Agreement.

 
13

--------------------------------------------------------------------------------

 

9.03           Indemnification by AQUASIL and the AQUASIL Shareholder. AQUASIL
and the AQUASIL Shareholder shall protect, indemnify and hold BWI harmless from
any and all demand, claims, actions, causes of actions, lawsuits, proceedings,
judgments, losses, damages, injuries, liabilities, obligations, expenses and
costs (including costs of litigation and attorneys' fees), arising from any
breach of any agreement, representation or warranty made by each of them in this
Agreement.




ARTICLE X
MISCELLANEOUS


10.1           Notices.  Any notices, requests, demands, or other communications
herein required or permitted to be given shall be in writing and may be
personally served or sent by United States or Canadian mail and shall be deemed
to have been given if personally served, when served, or if mailed, when
deposited in the mail and shall be deemed to have been received if personally
served, when served, or if mailed on the ten (10) business day after deposit in
the United States mail with postage pre-paid by certified or registered mail and
properly addressed.  As used in this Agreement, the term "business day" means
days other than Saturdays, Sundays, and holidays recognized by Federal
banks.  For purposes of this Agreement, the addresses of the parties hereto
shall be the addresses as set forth on the signature pages of this Agreement
until a party subsequently notifies all other parties in writing of a change of
address.


10.02           Counterparts.  This Agreement may be executed in any number of
counterparts and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one and the
same instrument.


10.03           Amendments and Waivers.  This Agreement may be amended,
modified, or superseded only by written instrument executed by all parties
hereto.  Any waiver of the terms, provisions, covenants, representations,
warranties, or conditions hereof shall be made only by a written instrument
executed and delivered by the party waiving compliance.  Any waiver granted by a
corporate party hereto shall be effective only if executed and delivered by the
chief executive officer, president, or any vice president of such party.  The
failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect the right to enforce the same.  No
waiver by any party of any condition, or of the breach of any term, provision,
covenant, representation, or warranty contained in this Agreement in one or more
instances shall be deemed to be or construed as a further or continuing waiver
of any such condition or breach or a waiver of any other condition or the breach
of any other term, provision, covenant, representation, or warranty.


10.04           Time of Essence.  Time is of the essence in the performance of
this Agreement.


10.05           Captions.  The captions contained in this Agreement are solely
for convenient reference and shall not be deemed to affect the meaning or
interpretation of any Article, Section, or paragraph hereof.


10.06           Entire Agreement.  This Agreement (including the schedules and
exhibits hereto and all supporting agreements referred to herein, all of which
are by this reference fully incorporated into this agreement) sets forth the
entire agreement and understanding of the parties with respect to the
transactions contemplated hereby, and supersedes all prior agreements,
arrangements, and understandings relating to the subject matter hereof.


10.07           Successors and Assigns.  All of the terms, provisions,
covenants, representations, warranties, and conditions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the
parties hereto and their respective heirs, legal representatives, assigns, and
successors.

 
14

--------------------------------------------------------------------------------

 

10.08           Knowledge, Gender, and Certain References.  A representation or
statement made herein to the knowledge of any corporate party refers to the
knowledge or belief of the companies' directors, officers, and attorneys,
regardless of whether the knowledge of such person was obtained outside of the
course and scope of his corporate employment or duties, and regardless of
whether any such person's interests are adverse to such entity in respect of the
matters as to which his knowledge is attributed.  Whenever from the context it
appears appropriate, each term stated in either the singular or the plural shall
include both the singular and the plural, and pronouns stated in the masculine
or the neuter gender shall include the masculine, the feminine and the neuter
gender.  The terms "hereof," "herein," or "hereunder" shall refer to this
Agreement as a whole and not to any particular Article, Section, or paragraph
hereof.


10.09           Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED EXCLUSIVELY BY
ITS TERMS AND BY THE LOCAL, INTERNAL LAWS OF THE STATE OF NEVADA.  Each party
hereto hereby acknowledges and agrees that it has consulted legal counsel in
connection with the negotiation of this Agreement and that it has bargaining
power equal to that of the other parties hereto in connection with the
negotiation and execution of this Agreement.  Accordingly, the parties hereto
agree that the rule of contract construction that an agreement shall be
construed against the draftsman shall have no application in the construction or
interpretation of this Agreement.


10.10           Severability.  If any term, provision, covenant, or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void, or unenforceable, the remainder of the terms, provisions, covenants and
restrictions shall remain in full force and effect and shall in no way be
affected, impaired, or invalidated.


10.11 Costs, Expenses and Fees.  Each party hereto agrees hereby to pay all
costs, expenses, and fees incurred by it or him in connection with the
transactions contemplated hereby, including, without limitation, all attorneys'
and accountants' fees.


10.12           Further Assurances.  The parties shall with reasonable
diligence, do all such things and provide all such reasonable assurances as may
be required to consummate the transactions contemplated by this Agreement, and
each party shall provide such further documents or instruments required by the
other party as may be reasonably necessary or desirable to give effect to the
purpose of this Agreement and carry out its provisions whether before or after
the Closing Date.




<< Remainder of Page Intentionally Left Blank >>



 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




BWI HOLDINGS, INC.,
a Nevada Corporation


By:                         ___________________________


Name Printed:      ___________________________


Title:                      _________________________




AQUASIL INC.
a New York Corporation


By:                      ___________________________


Name Printed:   ___________________________


Title:                   _________________________




ILIA KHASSIDOV




___________________________









 
16

--------------------------------------------------------------------------------

 

SCHEDULE A




CAPITALIZATION OF BWI AS AT THE DATE OF THIS AGREEMENT




This schedule represents all issued and outstanding shares and is represented by
BWI as being complete and inclusive as of the date of this Agreement, other than
as contemplated in this Agreement.


1)  
Common Shares





2)  
Warrants, Options, ROFR, Pre-empted Rights




 
17

--------------------------------------------------------------------------------

 

SCHEDULE B



 
18

--------------------------------------------------------------------------------

 

SCHEDULE C

 
19

--------------------------------------------------------------------------------

 

SCHEDULE D

 
20

--------------------------------------------------------------------------------

 




 
21

--------------------------------------------------------------------------------

 
